FIRST COURT OF APPEALS
              301 Fannin Street
              Houston, Texas 77002-2066
                                                                              Thursday, October 15, 2015
              RE:     Case No.   01-14-00927-CR


Style:        Patrick Earl Ruffin,      Jr.
       v.     The   State   of Texas


      This is NOTICE to the parties and the trial court that the time for filing the
APPELLANT'S brief has expired. Tex.R. App.P.. 38.8(2).
If this Court does not receive a appellant's brief within ten (10) days of the date of
this notice, it may order the trial court to immediately conduct a hearing on the
record to determine whether the    appellant desires to prosecute his       appeal,
 whether the appellant is indigent, or, if not indigent, whether counsel has
abandoned the appeal, and to make appropriate findings and recommendations.   TEX. R.
APP.    P.    38.8(2)

       C.    Case #   1445769                                     Christopher A. Prine, Clerk of the Court

                                       Joe    David Wells
                                       P.    0.   Box 2064
                                       Houston,      TX   77252
                                       DELIVERED VIA E-MAIL
Court of Appeals, First District                                OFFIGBAL BUSINESS                   ZJ
                                                     P. O. BOX 2!064
                                                     HOUSTON. TX 77252

                                                                A NIXIE             7 7 3    De     10 09         0 010/IS/15
                                                                                 ^_RETURN TO SENDER
                                                                        %J   I   DcLIVERASLc          AS    ADDRESSED
                                                                                  UNABLE      TO     FURWARD

                                        i.!:_'C3S+   ti'Jsi'J    BC:    7 7 0022 06699                *0 39 3-10351-18-18
                                   77   O 0 2 ©2 0 6 6                 ,H,i,il,i,li,,,,lih,,l       iVII'Mh'iHi'ililiiMluilh!